DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
		
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraudet (PGPUB 20110128496) in view of Suzuki (PGPUB 20100214531).

Regarding claim 15, Giraudet discloses a method for determining an ophthalmic lens adapted to a wearer, the method comprising: 

obtaining, by processing circuitry, a locomotion scenario is provided, the locomotion scenario comprising at least an input locomotion parameter and visual environment data indicative of a visual environment, the locomotion parameter comprising at least movement data indicative of at least a translation movement of a head of the wearer upon movement in the visual environment ([0066] and also see [0018]-[0024] and more specifically [0020]); 
obtaining, by processing circuitry, a target value of an output parameter is provided, the output parameter being a locomotion parameter of the wearer or an optical parameter of the ophthalmic lens having an impact on a locomotion parameter of the wearer ([0022] and [0023]); and
determining, by processing circuitry, an ophthalmic lens adapted to the wearer based at least on the wearer data to have the output parameter as close as possible to the target value of the output parameter when carrying out the locomotion scenario using the ophthalmic lens ([0023], [0024] and [0077]), 
wherein the output parameter is retinal flow of the wearer when carrying out the locomotion scenario using the ophthalmic lens, the retinal flow corresponding to a projection of the optical flow, which corresponds to optical changes produced by the movement of the head of the wearer, in retinal coordinates on a receiving surface ([0012], relative to a specific surface that could be understood to be a receiving surface, such as seen in Figs. 3-6, and [0022] the movement of the head results in a movement of the eye, which correspond to a coordinate location of the eye).
Giraudet does not disclose wherein the retinal flow corresponds to the rotation of the eyes in the orbits of the eyes of the wearer.
However, Suzuki teaches a method of designing a progressive lens ([0033]) wherein the eye rotation angle within their respective orbits is considered while a wearer recognizes objects (see [0007], [0012] where angle rotation refers to the head or the eye and [0013]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Giraudet and Suzuki such that the rotation of the eye was considered in retinal flow motivated by providing a more comfortable lens for the wearer ([0009]). 

Regarding claim 16, modified Giraudet discloses wherein the input locomotion parameter is a parameter of the wearer when carrying out the locomotion scenario using the ophthalmic lens ([0022]).

Regarding claim 17, modified Giraudet discloses wherein the locomotion parameter is trajectory and/or speed and/or direction and/or movements of any part of the body, when carrying out the locomotion scenario using the ophthalmic lens ([0022]).

Regarding claim 18, modified Giraudet discloses wherein the ophthalmic lens comprises a zone of optical interest and during the ophthalmic lens determining an optical function of at least a first part of the zone of optical interest is determined based at least on the output parameter and the prescription of the wearer ([0023]).

Regarding claim 19, modified Giraudet discloses wherein dimensions and/or position of the first part of the zone of optical interest are determined based on the locomotion scenario and/or wearer personalization data indicative of at least to age and/or morphology and/or sensory motor state of the wearer ([0022]-[0025]).

Regarding claim 20, modified Giraudet discloses wherein the determining further comprises selecting an optical function in a list of at least two optical functions, the optical function being selected based at least on the wearer data ([0022]-[0024] where several optical powers are determined).

Regarding claim 21, modified Giraudet discloses wherein the wearer data further comprises a troubling output parameter and during the determining an optical5Docket No. 514567US Preliminary Amendmentfunction is selected to minimize the troubling output parameter when carrying out the locomotion scenario using the ophthalmic lens ([0109] where unintentional astigmatism is limited based on data obtained from head movements).



Regarding claim 23, modified Giraudet discloses wherein the determining further comprises determining a geometrical parameter of the ophthalmic lens, the geometrical parameter being determined based at least on the wearer data ([0022]-[0024] It is inherent that a lens have geometry and modification of the power distribution of a lens would result in modification of said geometry).

Regarding claim 25, modified Giraudet discloses wherein the visual environment and the ophthalmic lens are virtually simulated by a computer ([0063]).

Regarding claim 26, modified Giraudet discloses wherein the wearer is virtually simulated by a computer ([0063]).

Regarding claim 27, modified Giraudet discloses a non-transitory computer readable medium including a computer program product comprising one or more stored sequences of instructions that are accessible to a processor and which, when executed by the processor, causes the processor to carry out the method according to claim 15 ([0063]).

Regarding claim 28, Giraudet discloses an apparatus for determining an ophthalmic lens adapted to a wearer, the apparatus comprising: processing circuitry configured to: 
obtain wearer data comprising at least an indication of a prescription of the wearer  ([0014]), 
obtain a locomotion scenario, the locomotion scenario comprising at least an input locomotion parameter and visual environment data indicative of a visual environment, the locomotion parameter comprising at least movement data indicative of at least a translation movement of a head of the wearer upon movement in the visual environment ([0066] and also see [0018]-[0024] and more specifically [0020]), 

determine an ophthalmic lens adapted to the wearer based at least on the wearer data to have the output parameter as close as possible to the target value of the output parameter when carrying out the locomotion scenario using the ophthalmic lens ([0023], [0024] and [0077]), 5Application No. 16/085,362 Reply to the Office Action of February 23, 2021 
wherein the output parameter is retinal flow of the wearer when carrying out the locomotion scenario using the ophthalmic lens, the retinal flow corresponding to a projection of optical flow, which corresponds to optical changes produced by the movement of the head of the wearer and the rotation of the eyes of the wearer, in retinal coordinates on a receiving surface ([0012], relative to a specific surface that could be understood to be a receiving surface, such as seen in Figs. 3-6, and [0022] the movement of the head results in a movement of the eye, which correspond to a coordinate location of the eye).
Giraudet does not disclose wherein the retinal flow corresponds to the rotation of the eyes in the orbits of the eyes of the wearer.
However, Suzuki teaches a method of designing a progressive lens ([0033]) wherein the eye rotation angle within their respective orbits is considered while a wearer recognizes objects (see [0007], [0012] where angle rotation refers to the head or the eye and [0013]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Giraudet and Suzuki such that the rotation of the eye was considered in retinal flow motivated by providing a more comfortable lens for the wearer ([0009]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraudet in view of Suzuki and further in view of Rubinstein et al. (USPAT 6655803).

Regarding claim 24, modified Giraudet discloses wherein the determining further comprises: 
obtaining a set of parameters of the ophthalmic lens, the set of parameter comprising at least an output parameter of the wearer when carrying out a locomotion scenario using the ophthalmic lens ([0022]-[0024]); 

the ophthalmic lens is determined to minimize the global cost function the global cost function being a weighted sum of the cost functions (There are several steps in the method shown by Giraudet as seen in at least [0014]-[0025]. It would be inherent that a designer consider the general cost of each step with a market’s buying power. A designer would not increase the cost of each step so as to price themselves out of an individual’s ability to buy the device. Therefore, each step is generally limited by an acceptable cost.).
Giraudet does not explicitly disclose wherein cost functions are used to optimize output parameters during ophthalmic lens design.
However, Rubinstein teaches a lens design method that comprises using a cost function to optimize optical parameters (Col. 6 lines 67-65).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the design method of Giraudet to include optical optimization based on a cost function as taught by Rubinstein motivated by improving optimization (Col. 5 lines 34-38).

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.

Applicant states on Giraudet in view of Suzuki fails to disclose projection of an optical flow, which corresponds to the movement of the head and the rotation of the eyes of the wearer in orbits of the eyes. The applicant also states that Suzuki’s angle, β, is an angle of the rotation of the person’s head. The office respectfully disagrees. In [0073] Giraudet states that the angle α designates the lowering angle of the gaze of the subject and β1 and β2 is the inclination of the head of the wearer. It is not specifically stated that this gaze angle is due to the rotation angle of the eyes in their respectful orbits. However, Suzuki states that the angle β can be measured as the angle of the head and the rotation angles of the eyes ([0011]). Further, Suzuki states that the visual action index is an index indicating the degree of movement of the and the eyes of the user for seeing the object ([0012]). Any person having ordinary skill in the art would understand that the angle expressed by Suzuki is a combination of the angle of the head and the angle of the eyes within their sockets (See also expression 2, [0020] and Fig. 5 where the angle of the wearer’s eyes, not the head, is explicitly shown and discussed). 
Therefore, Giraudet in view of Suzuki disclose projecting an angle of the head of the wearer and the angle of the eyes in order to determine an optical flow.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872